 
 
I 
111th CONGRESS 2d Session 
H. R. 4725 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2010 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To provide for the acquisition by the Army Corps of Engineers of the hurricane barrier for the city of New Bedford, Massachusetts, and the town of Fairhaven, Massachusetts. 
 
 
1.New Bedford-Fairhaven Hurricane Barrier 
(a)AcquisitionThe Secretary of the Army, acting through the Corps of Engineers, as authorized by section 203 of the Flood Control Act of 1958 (Public Law 85–500), may acquire all right, title, and interest of the city of New Bedford, Massachusetts, and the town of Fairhaven, respectively, in and to the New Bedford-Fairhaven hurricane barrier, including any interest of the city and the town in and to land and any structures required for the operation and maintenance, repair, replacement, rehabilitation, and structural integrity of such hurricane barrier if an offer is made by the city of New Bedford, Massachusetts, and the town of Fairhaven, Massachusetts, to convey such right, title, and interest to the Secretary. Such acquisition shall conform to the following requirements:  
(1)Any such conveyance shall be by quitclaim deed and without consideration. 
(2)Subject to the availability of appropriations for such purpose, any such conveyance shall occur not later than two years after the date of the enactment of this Act. 
(b)EasementAs part of the conveyance under subsection (a), the city of New Bedford and the town of Fairhaven may retain an easement authorizing the construction by the city and the town of a boardwalk and the recreational use of such boardwalk.  
(c)Assumption of responsibilityUpon the completion of the acquisition under subsection (a), the Secretary shall be responsible for the operation and maintenance, repair, replacement, rehabilitation, and structural integrity of such hurricane barrier in coordination with the city of New Bedford and the town of Fairhaven. 
(d)Recreational use definedIn this section, the term recreational use means the use of a bike path, pedestrian path, boardwalk, and a non-commercial fishing pier.  
 
